Crosby, J.
The defendants Donabedian and Mary Arghunian, in her capacity as administratrix of the estate of Hatchadour Arghunian, entered into an agreement in writing with the plaintiff dated July 28, 1919, by the terms of which they were to sell and the plaintiff to purchase certain real estate in Chelsea, for $2,400, subject to a first mortgage of $4,500, to be paid as stipulated in the agreement; conveyance of the property was to be made “by a good and sufficient deed . . . conveying a good and clear title to the same free from all incumbrances, except a mortgage for forty five hundred ($4,500) dollars;” and the deed was to be delivered and the consideration paid at the registry of deeds on or before August 15, 1919; the agreement was *136duly recorded on August 5, 1919. No question is raised as to the form of the agreement or that it was not sufficient to satisfy the statute of frauds. B. L. c. 74, § 1. G. L. c. 259, § 1.
On August 11,1919, the defendants Donabedian and Arghunian entered into a contract with the defendant Alexander, in which they agreed to convey to him the same real estate described in the agreement above referred to; and later, by separate deeds dated August 18, 1919, the conveyance was made. In this contract it is recited that “it is also agreed by the party of the second part, to accept the deed without the signature of the wife of said Eghia Donabedian, who is in Armenia, and who’s signature can not be obtained.”
The plaintiff by this bill seeks specific performance of the agreement to convey the premises to him. The trial judge made a finding of facts and order in which he expresses doubt as to there being any cash consideration for the deed to Alexander and states that it is “ highly improbable. ’-’ He further states: “ Nevertheless, I find no affirmative evidence sufficient to justify me in finding that the deed was without consideration and therefore null and void. Since that conveyance can not be set aside, a decree for specific performance can not be ordered against the first two defendants. The plaintiff’s remedy, if any, is in his action at law for damages.”
Since the judge made a finding of facts, the decision of the question presented on this record does not depend upon the credibility of witnesses but upon the principles of law rightly applicable thereto. The case is to be determined by us unaffected by the ruling of the judge that the bill cannot be maintained for the reason that he does not find that the deed to Alexander was without consideration. The finding made by him makes it plain that he was of opinion that the plaintiff was precluded from maintaining the bill only because it was not shown that the deed to Alexander was without consideration. This in effect was a ruling of law and was erroneous. As no question is raised as to the right of the plaintiff to maintain the bill as against the defendant Arghunian, it being assumed that she is a proper party thereto, we proceed to determine the issues involved on that assumption. The record shows that she did not testify at the hearing. The judge found that the plaintiff was ready, willing and able at all *137times to carry out his contract; and that he had no knowledge at the time the agreement was made that Donabedian was a married man, but learned of it afterwards.
Although the two first named defendants were unable to con* vey a good title free from incumbrances, the plaintiff at bis election has a right to a conveyance of all their interest in the property, if he chooses to take it, with a proper abatement from the purchase price on account of his failure to obtain a release of the dower interests of the wife of Donabedian. Davis v. Parker, 14 Allen, 94. Adams v. Messinger, 147 Mass. 185, 191. Tobin v. Larkin, 189 Mass. 389, 392. Henry v. Black, 210 Penn. St. 245. Forthman v. Deters, 206 Ill. 159. Anderson v. Anderson, 251 Ill. 415. Since the plaintiff has elected to take the property, and as the other parties to the agreement are unable to give him “a good and clear title” thereto, he can take such title as they can give with compensation for the deficiency respecting the dower right. Woodbury v. Luddy, 14 Allen. 1. Tobin v. Larkin, supra. Mansfield v. Wiles, 221 Mass. 75, 84. As the defendant Alexander testified that he was told by Donabedian before he took title that the agreement was recorded, he had actual notice of it. If, as he testified, he was informed by Donabedian that the plaintiff had refused to buy the property, still he purchased it at his peril, and the plaintiff’s rights were not thereby affected. The obvious inference from the evidence is that Alexander took title to the premises with full knowledge of the plaintiff’s right to purchase it, and with an intent to perpetrate a fraud on the plaintiff, in which the other defendants participated. In these circumstances Alexander holds title as a trustee for the plaintiff, who is entitled to a conveyance of the property, with an abatement from the residue of the purchase price on account of the dower right of the wife of Donabedian, the value of the same to be determined by the Superior Court or by a master appointed by it for that purpose.
It follows that the decree dismissing the bill was wrong, and •must be reversed, and a decree entered decreeing specific performance of the contract by the defendant Alexander to the plaintiff upon payment of the balance of the purchase price, less the value of the dower right. The plaintiff is entitled to costs against all the defendants.

Ordered accordingly.